Citation Nr: 0431530	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip 
disability, status post hip replacement surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.  This appeal arises from a May 2002 rating decision of 
the Department of Veterans Affairs (VA), Boston, 
Massachusetts, regional office (RO).  That rating decision, 
in pertinent part, denied the veteran's claims for service 
connection for back and left hip disabilities.

In May 2004, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Boston, 
Massachusetts.  A transcript of that hearing is of record.  
During the hearing, the veteran and his representative 
clarified that it was his right hip for which he claimed 
service connection rather than the left hip, and the Board 
has listed the issue accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his back and right hip 
when he fell from a truck during his period of active duty 
service.  At his hearing before the undersigned, he indicated 
that he was treated for back and hip problems beginning in 
the 1950's.  In his hearing and in written statements, the 
veteran has identified sources of treatment for his claimed 
disabilities that are not currently of record. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the VA's 
duty to assist includes the procurement and consideration of 
any clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Board is of the opinion that the RO should obtain the 
private treatment records referred to by the veteran.  
Following that, the veteran should be scheduled for a VA 
examination with an opinion as to the etiology of any current 
back and right hip pathology.

At the May 2004 hearing, the veteran testified that he may 
have applied for Workers' Compensation benefits in 
conjunction with a workplace injury in the early 1990's, but 
he could not specifically recall.  On review, the claims 
folder does not contain records regarding the veteran's claim 
with Workers' Compensation.

In order to ensure due process, this case must be REMANDED 
for the following:

1.  After obtaining any necessary 
releases, the RO should obtain all 
treatment records of the veteran from the 
following sources:  Massachusetts General 
Hospital; Brigham and Women's Hospital; 
Edward Jacoubs, M.D., in Bourne, 
Massachusetts; Carl Tisch, M.D., in 
Bridgewater, Massachusetts; and Dr. 
Radner.  All records obtained should be 
associated with the claims folder.

2.  After obtaining any necessary 
releases, the RO should obtain all records 
associated with any claim for Workers' 
Compensation Benefits filed in conjunction 
with an injury in the early 1990's, either 
from Liberty Mutual Insurance Company or 
the veteran's employer at the time, the 
Air Freight Forwarding Company.  All 
records obtained should be associated with 
the claims folder.  

3.  The RO should readjudicate the 
veteran's claims with consideration of all 
evidence obtained pursuant to the above 
requested development as well as all 
evidence already of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for response. 
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




